f     D
                                                                                                             p020 OF APPEAI..S
                                                                                                                DIV! 0l      l II
                                                                                                        20i4 J       28             9.
                                                                                                         SS               5i il d
                                                                                                                             °
                                                                                                        rTw r.r      w                   Di1
     IN THE COURT OF APPEALS OF THE STATE OF W.

                                                         DIVISION II

HAL MOORE and MELANIE MOORE,                                                              No. 41557 -7 -II
husband and wife; and LESTER KRUEGER
and BETTY KRUEGER, husband and wife,
                                                                                         Consolidated with
                                             Appellants,
                                                                                          No. 44377 -5 -II
          V.




STEVE' S OUTBOARD SERVICE, a
sole proprietorship operating in Washington;
STEVEN LOVE and MARY LOU LOVE,                                                      UNPUBLISHED OPINION
husband and wife and the marital property
together composed; and MASON COUNTY,




          WORSWICK, C. J. —                In this consolidated appeal, Hal and Melanie Moore and Lester and

Betty Krueger ( collectively, the Moores) appeal two trial court orders that ( 1) dismissed their
claims against         Steven        and   Mary   Lou Love   and   Steve'   s   Outboard Service ( SOS), ( 2) awarded


attorney fees to the Loves, and ( 3) refused to consider additional evidence after we remanded the

Moores' first appeal to the trial court to enter more complete findings of fact and conclusions of

law. The Moores had sued SOS and the Loves, asserting claims of nuisance in fact, nuisance per

se, and violations of            the Shoreline Management Act (SMA). 1                 The Moores now argue that the

trial   court erred        by ( 1)   refusing to    consider additional evidence after remand, (       2) entering

findings       of   fact   unsupported      by    substantial evidence, (       3) concluding that the Moores showed no

nuisance in fact, (4) concluding that the Moores showed no nuisance per se, and ( 5) granting

1
    Chapter 90. 58 RCW.
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


attorney fees. We reverse the trial court' s dismissal of the Moores' nuisance per se claim and its

attorney fee award and remand for further proceedings. We affirm the trial court' s dismissal of
the Moores' other claims.


                                                       FACTS


         Steve' s Outboard Service ( SOS) is an outboard motor repair sole proprietorship that


Steven Love and Mary Lou Love have owned since 1994, and that Steven has operated from

their home along State Route ( SR) 106, on the south shore of Hood Canal in Mason County. In

2006, the Moores sued SOS and the Loves, alleging that SOS' s operations constituted a nuisance

and a violation of the Shoreline Management Act.3

A.       The Moores' Case at Trial


         The Moores presented two witnesses during this bench trial: Betty Krueger and Melanie

Moore.


          1.   Betty Krueger

         Krueger testified that SOS affected her by generating smoke, fumes, and noise from

           engines.     Krueger testified that     smoke and   fumes from SOS     reached   her property. She
revving


also testified that SOS caused traffic safety hazards because customers and delivery vehicles

used the SR 106 right -of way, although she admitted that no serious accidents had occurred on
                          -


2
    For purposes of clarity, we refer to Hal and Melanie Moore and Lester and Betty Krueger
                as "   the Moores."   We   refer   to Steven Love   and   Mary   Lou Love   as "   the Loves." We
collectively
refer to individuals by their first names when referring to them individually. We intend no
 disrespect.


 3 The Moores also sued Mason County for failure to enforce the SMA against SOS. But the trial
 court dismissed the Moores' claim against Mason County on summary judgment. The Moores
 assign no error to this dismissal.


                                                          PA
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II

SR 106. Krueger testified that SOS made periodic noise when revving boat engines, and

operating a tractor with a beeping device to bring boats onto the Loves' property. Krueger also

testified that she no longer used a patio on the side of her house that faced SR 106 because of the

noise SOS generated. Krueger admitted that her caretaker frequently used a gas powered leaf

blower and pressure washer that made noise. Krueger testified that SOS' s customers and


delivery trucks used the SR 106 right -of way, potentially impeding traffic and causing safety
                                          -

concerns.




          The Moores submitted photographs showing several plumes or hazes of smoke,

purportedly from SOS. Krueger testified that she saw such smoke in the spring, summer, and

fall,   and   that she periodically smelled   exhaust   fumes from the   smoke.   She further testified that


she was not seeking damages, but only wanted SOS' s operation stopped.

          2. Melanie Moore


              Melanie Moore owned a home on SR 106, across the street from the Loves' property,

where she lived during the summer. Although Moore provided testimony regarding the

frequency and volume of the noise that SOS produced; the trial court found that this testimony

was not credible, and we defer to that determination of credibility.

          Moore testified that although she-had heard the beeping of SOS' s tractor, Steven had

since disengaged the beeper. Moore testified that on windless summer days she could see smoke

and smell fumes SOS generated. Moore testified that smoke and fumes occasionally presented a

problem on       her property.
No. 41557 -7 -I1           1




Consolidated with No. 44377 -5 -11


        Moore testified to many concerns she had regarding SOS' s use of SR 106 and this

roadside. And she testified that she wanted only to prevent SOS from operating out of the

Loves' property.

        3.   Evidence Regarding Permitting

        Because the Moores claimed nuisance per se, they submitted documentary evidence

regarding various permits that Steven may or may not have obtained. This included a shoreline

permit application that Steven filed in 1994 to build a 30 -by 45 -foot metal building on his

property, a letter from Steven withdrawing this application, and a letter from Mason County

acknowledging Steven' s withdrawal letter. The Moores also submitted building permit

applications filed in 1994 that requested permits to replace a carport and to remodel a storage


shed.




        The Moores      submitted a report   from Mason   County   entitled "   Case   Activity Listing."   Ex.


7. The Case Activity Listing listed the permits that Mason County employees believed the

county had granted to Steven over the years, and briefly described those permits. This Case

Activity Listing showed that the County received and investigated a complaint about SOS' s
operation    in 2003.   Additionally, the Case Activity Listing stated that Mason County had

previously granted Steven two building permits for a single metal shop. However, Steven had

withdrawn his metal shop permit applications while they were pending.

        The Case Activity Listing also stated that subsequent to granting the metal shop building

permits, Mason County granted Steven both a 1994 carport permit and a permit for Steven to

build an addition to the storage shed. Mason County granted these two permits for private use

under the old Uniform Building Code.



                                                    S
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


       The Case Activity Listing stated that the carport permit revealed that the carport had

replaced another structure. However, because Mason County had not granted the two older

metal shop permits, it could not find physical copies of these permits. Nonetheless, Mason

County assumed that the planner who had reviewed the carport permit application approved the

carport' permit on grounds that the structure was of equal or lesser intensity than the permitted

metal shop it had replaced. The Case Activity Listing stated that SOS could continue operating

as an existing cottage industry, because SOS' s operation had not substantially changed since its

start in 1994.


B.      The Loves' Case at Trial


        1.    The Loves' Neighbors


        The Loves presented the testimony of three neighbors who lived near the Loves'

property: James David, William Jacobs, and Elliot Gordon.

        David testified that he generally did not use the SR 106 side of his property due to the

road noise. He testified that SOS only ran engines for " minutes" and that SOS' s operations

bothered     neither   David   nor   his    guests.   1 Verbatim Report   of   Proceedings ( VRP)   at   125. David


testified that motorcycles on SR 106 produced the loudest source of noise, while SOS was about

as loud as the Kruegers' leaf blower. He further testified that SOS produced no fumes.

        Jacobs testified that the noise, fumes, or smoke from SOS had never bothered him.

Jacobs confirmed that the Kruegers used a leaf blower daily when leaves were falling. Jacobs

had not observed any traffic safety problems at SOS.

        Gordon testified that SOS              produced   no odors or   fumes. Gordon testified that just about


everyone parked        their   boats   on   the         of way.
                                                  right -  -      Gordon testified that he knew   of no   traffic
No. 41557 -7 -II
Consolidated with No. 44377 -5 -11


safety problems caused by SOS, and that Steven used safety precautions when moving boats into

the Loves' shop. Gordon also testified that SOS' s engine noises did not bother him, and that

motorcycles on SR 106 bothered him more.


       2. SOS' s Customers


       The Loves presented the testimony of several of SOS' s customers who had their outboard

motors serviced at    SOS.    These customers uniformly testified-that Steven was highly safety

conscious, never caused traffic problems, had a procedure to quickly remove boats from the

road, and used appointments to ensure that SOS was never overwhelmed with boats. Two

customers testified that SR 106 regularly had numerous boats, delivery trucks, and other vehicles

parked on its shoulder. Two customers testified to their ability to talk to Steven in his shop with

the motors running.

        3. Steven Love


        Steven testified on his own behalf. Steven testified that he worked on motors usually

between 10: 30 AM and 5: 00 PM, that he typically ran motors for 15 minutes per day at the most,.

and that he ran the motors on idle 95 per cent of that time. He also testified that he generally ran

motors on open throttle for no more than 30 seconds.


        Regarding smoke production, Steven testified that while he used to do a " fogging"

procedure that produced a lot of smoke, he had not done it since 2000. 2 VRP at 323 -24. He

testified that two   photos   showing   smoke at   his property   occurred   before 2001.   Steven also


testified that while he did not do anything in his shop that caused excessive smoke, he sometimes

used a wood stove that made smoke.




                                                       0
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


         Regarding the permitting of the structures on his property, Steven testified that he

replaced a carport attached to his house with a larger carport. Steven testified that as far as he

knew, his contractor had obtained the proper permits for the carport. Steven also testified that he

had no awareness of any shoreline permit for SOS.4
          Steven testified that no one informed him that SOS was out of compliance with any law.

Steven further admitted that his customers used the SR 106 right -of way when delivering boats,
                                                                     -

but   stated   that   he did   not require   them to   do   so.    Steven testified that he stored boats on his


property behind his shop or in his carports.

C.        The Trial Court' s Decision


          The trial court issued findings of fact and conclusions of law. The trial court concluded,


    Plaintiffs have not shown by a preponderance of the evidence that Defendants' business is a

nuisance nor that they are entitled to injunctive relief under any of the theories presented."

Clerk' s Papers ( CP) at 114 -15. The trial court consequently dismissed the Moores' claims.

          After the trial court issued its decision, the Loves moved for, and were awarded, attorney

fees in the      amount of $36,      034. 69.   The Moores appealed. After this first appeal, we remanded


for the trial court to produce a more complete set of findings and conclusions.

D.        Post -
               Appeal Procedural History

          After remand, the Moores petitioned the trial court to reopen the case to enter a series of


public records        regarding the permitting      of   SOS. The Moores wanted to introduce this evidence




4
    Based   on   this   testimony,   the Moores    argue, "       It was conceded at trial that Respondents did not
have    shoreline permits        for their business    operations."       Br. of Appellant at 20. But Steven simply
testified that he was not aware of any shoreline permit. The Loves did not concede that no
permit existed, nor did his counsel.


                                                                   7
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


to lend further support to their claims of nuisance in fact and nuisance per se. The trial court

denied the Moores' motion to reopen.


          The trial court entered amended and supplemental findings of fact and conclusions of

law. The trial court entered numerous factual findings to support its conclusions that SOS' s

operation did not constitute a nuisance because, on balance, SOS' s operation did not constitute

an unreasonable burden on the Moores' use and enjoyment of their land.

          The trial court made no findings as to whether SOS operated lawfully. Instead, the trial

court found that SOS operated primarily from a rebuilt carport on the Loves' property that was -

permitted by Mason County. The trial court also found that the County took no action on a 2003

complaint regarding operation of the boat repair business. The trial court found that Mason

County allowed SOS to continue as a cottage industry.

          The trial court concluded that whether SOS operated lawfully was irrelevant to both the

nuisance in fact and nuisance per se claims. The trial court supported this conclusion with its

statement that both theories of nuisance require a plaintiff to establish an unreasonable


interference with their use and enjoyment of land, which the Moores had failed to prove.

                                                                                             5
          The trial   court   further   concluded   that the Land Use Petition Act ( LUPA)       statute of




limitations barred the Moores' nuisance per se claim, because Mason County had approved SOS

to   operate as a " cottage    industry." CP at 240 -42. The trial court stated in its conclusions that

     i] n order to prevail on a claim of nuisance per se, Plaintiffs here would need to belatedly have

a Mason County interpretive decision regarding application of land use regulations to the Loves'


5
    Chapter 36. 70C RCW.
No. 41557 -7 -II
Consolidated with No. 44377 -5- II


property declared improper ...."             CP at 241 -42. The trial court reduced the Loves' attorney fee

award from $36, 034. 69 to $28, 907. 44.


         In addition to appealing the judgment dismissing their claims and awarding attorney fees

to the Loves, the Moores appeal the trial court' s order refusing to reopen the case. See generally,

I Br. of Appellants; III Br. of Appellants at 4; SCP at 11 - 12. We consolidated these appeals.

                                                         ANALYSIS


                     I. MOTION TO REOPEN FOR INTRODUCTION OF ADDITIONAL EVIDENCE

             After remand, the Moores moved the trial court to admit evidence that SOS lacked the

proper permits to operate and was, therefore, a nuisance per se. Citing Rochester v. Tulp, 54
Wash. 2d 71, 337 P.2d 1062 ( 1959),            the Moores argue that the trial court abused its discretion in


refusing to reopen the case for the introduction of this new, dispositive evidence. We disagree.6
             A trial court' - ruling on whether to reopen a case for the introduction of new evidence is
                            s

reviewed       for   an abuse of   discretion. In   re   Ott, 37 Wn.   App.   234, 240, 679 P.2d 372 ( 1984). A


trial court abuses its discretion when its decision is manifestly unreasonable, based on untenable

grounds, or made for untenable reasons. Ameriquest Mortg. Co. v. Office ofAttorney General,

177 Wash. 2d 467, 478, 300 P.3d 799 ( 2013).


             The Moores cite Rochester to support their argument that the trial court abused its

discretion      by   refusing to   reopen   for introduction   of   dispositive   evidence.   In Rochester, a




6
    Citing RAP 7. 2, the Loves argue that the trial court is prohibited from reopening the case after
 an appeal has started, absent explicit authorization from this court. But the decision to grant a
motion to reopen after a remand is within the trial court' s discretion. Zink v. City ofMesa, 162
Wash. App. 688, 706, 256 P.3d 384 ( 2011); Sweeny v. Sweeny, 52 Wash. 2d 337, 339, 324 P.2d 1096
    1958).




                                                               0
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


defendant' s uncontroverted testimony led the trial court to rule that the statute of limitations

required dismissal of a plaintiff' s conversion claim. 54 Wash. 2d at 71 -74. After trial, records


came to light directly disproving the defendant' s testimony and proving that the statute of

limitations had not expired. 54 Wn.2d at' 73 -74. Our Supreme Court held that the trial court

abused its discretion when it denied the plaintiff' s motion to reopen to introduce this evidence,

because the evidence was dispositive and because the plaintiff was not at fault for failing to

discover the   evidence   before trial. 54 Wash. 2d at 74.


        Rochester is distinguishable. Here, the Moores offer no explanation for failing to

produce the permitting evidence at trial. At the Moores' behest, the trial court admitted evidence

concerning SOS' s permitting. After remand, the Moores moved the trial court to reopen to admit

public records regarding these same permitting issues; records that had been in existence years

before the trial. The Moores do not describe any prior efforts to acquire these public records

before the trial, nor do they allege a lack of knowledge as to these records' existence. It is not an

abuse of discretion for a trial court to refuse to reopen a case to allow a party to belatedly submit

evidence they could have, but failed to produce at trial. The trial court did not abuse its

discretion in refusing to reopen the case after appeal.

                           II. SUBSTANTIAL EVIDENCE To SUPPORT FINDINGS

        The Moores argue that substantial evidence does not support the trial court' s findings of

fact regarding SOS' s impacts on their property. Specifically, the Moores argue that substantial

 evidence does not support the trial court' s findings regarding noise, smoke, fumes, and traffic

 impacts. We disagree.




                                                    10
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


          Where the trial court considers evidence in a bench trial, we review the findings of fact

for   substantial evidence.         Saviano     v.   Westport Amusements, Inc.,            144 Wash. App. 72, 78, 180 P.3d
874 ( 2008).      Substantial evidence is evidence sufficient to persuade a fair -
                                                                                 minded person that the


finding is true. Saviano, 144 Wash. App. at 78. The challenging party bears the burden of

showing that the record does not support the challenged findings. Saviano, 144 Wash. App. at 78.

We review the evidence in the light most favorable to the prevailing party and we defer to the
                                                                                            7
trial   court   regarding     witness    credibility    and   conflicting testimony.            City of University Place v.

McGuire, 144 Wash. 2d 640, 652, 30 P.3d 453 ( 2001).


          We hold that substantial evidence supports the findings of fact regarding SOS' s

production of noise, fumes, and traffic congestion.


A.        Findings Regarding Noise

           The Moores argue that substantial evidence does not support the trial court' s findings


regarding the impact          of   SOS'   s noise on     their property: (      1) the outboard motor noise from SOS


was not    deafening,     even      up   close; (   2) Krueger characterized the noise' s frequency as periodic,

and that Krueger heard SOS' s noise only when she was outside her home, when she got her mail,

and when she worked             in her flower        gardens; (   3) Moore' s testimony regarding the frequency and

volume of       the   noise   lacked credibility; ( 4)      none of the Moores' neighbors, particularly David,

Jacobs,    and    Gordon, had any         problems with        SOS'      s noise; (   5) the beeping of SOS' s tractor had

not occurred       in the last     couple of years; (     6) the motors on boats and jet skis and leaf blowers


made noise in the same region as. SOS; and ( 7) the motor vehicle traffic on SR 106, including


7
    The Moores argue that the trial court misapplied the preponderance of the evidence standard,
suggesting that we should review the findings under a preponderance of the evidence standard.
But we review findings of fact for substantial evidence. Saviano, 144 Wn. App. at78.


                                                                    11
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


motorcycles, produced the most significant noise source in the area. We hold that substantial

evidence supports all of these factual findings.


         Two customers testified to their ability to talk to Steven in his shop with the motors

running. Krueger'       s own   testimony   supported       that   she   heard the   noise "   periodically,"   as well as



the   specific places   that she heard the   noise.    1 VRP at 16. David, Jacobs, and Gordon all testified


that the noise did not bother them at all. Krueger admitted that SOS had not used the tractor

beeper for years, and that she regularly used a leaf blower that made noise. Krueger' s use of the

leaf blower was confirmed by two neighbors' testimonies. Four witnesses' testimonies all

confirmed that SR 106 noise was significantly louder than noise produced by SOS.

          The Moores argue that the Loves' witnesses lived farther away from SOS than the

Moores, or lived there less frequently than the Kruegers,. such that the Loves' witnesses did not

provide substantial evidence to support the trial court' s findings regarding noise. The Moores

also attack the trial court' s determination that Krueger' s testimony regarding the noise' s duration

and volume lacked credibility. The Moores' argument is actually a request for us to reweigh the

evidence, couched in terms of a substantial evidence argument. We do not reweigh evidence, but

defer to the trial court regarding witness credibility. City of University Place, 144 Wash. 2d at 652.
                                                                                                8
Substantial   evidence supports      the trial   court' s   findings relating to       noise.




8
    The Moores argue that the trial court erred by focusing on the duration of the use of SR 106,
instead of focusing on its repetitiveness, when determining nuisance in fact. The Moores do not
support this proposition with any legal authority, and thus we do not consider it. See Escude v.
King County Public Hosp. Dist. No. 2, 117 Wash. App. 183, 190 n.4, 69 P.3d 895 ( 2003).

                                                              12
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


B.       Findings Regarding Smoke and Fumes

         The Moores also argue that substantial evidence does not support the trial court' s

findings regarding the   smoke and   fumes   produced     by   SOS: (    1) while SOS' s running of motors

produced some smoke, SOS ran motors for only 15 minutes per day, and was a clean and

environmentally    conscious   company; ( 2) the smoke and fumes did not bother the other adjacent


neighbors, including David, Jacobs, and Gordon; and ( 3) the area had other sources of smoke at

times.   Substantial evidence supports all of these factual findings.


         A great deal of testimony supports the trial court' s findings regarding the smoke and

fumes SOS produced. David, Jacobs, and Gordon all testified that the smoke did not bother

them, and /or that they had never even noticed it. Krueger testified that the motors ran "just

periodically."   1 VRP at 16. David testified that he heard the motors for only minutes a day.

Jacobs testified that he heard   engines   revving up "   once   in   a while."   1 VRP   at   142. Steven


testified that in an entire day he typically ran motors for 15 minutes at the most, 95 per cent of

which was on idle. He also testified that he generally ran motors on open throttle for no more

than 30 seconds. Testimony clearly established that the busy SR 106 was nearby, producing
potential alternative sources of smoke. Steven testified that he and the Kruegers had wood

stoves which caused a great deal of smoke at times.


         It is true that Moore testified that smoke and fumes occasionally presented a problem on

her property, and that Krueger testified that smoke and fumes from SOS reached her property. It

is also true that the Moores submitted photographs showing several plumes or hazes of smoke,

purportedly from SOS. Thus the testimony conflicted, and the trial court resolved the conflict in




                                                     13
No. 41557 - -II
          7
Consolidated with No. 44377 -5 -II


favor of the Loves. We defer to that decision. City of University Place, 144 Wash. 2d at 652.

Substantial evidence supported the trial court' s findings regarding smoke and fumes.

C.       Findings Regarding Traffic Impacts

         The Moores further argue that substantial evidence failed to support the trial court' s

findings regarding SOS'            s effect on   traffic   on   SR 106: ( 1) that no accidents had occurred on SR


106 for the     previous   20   years; (   2) that SOS'     s operation was       low   volume; ( 3)   that SOS' s operation


                                                                 did         deviate from SR 106'          typical              4)
only had brief use           the              that this
                        of         road and                use         not                             s             usage; (




that SOS' s use of SR 106 obstructed neither traffic, nor anyone else' s use of SR 106. We hold

that substantial evidence supports all of these factual findings.

         Krueger testified that no serious accident had occurred on SR 106. Krueger, two

neighbors, and a customer all testified that SR 106 had a great deal of traffic other than that

produced    by   SOS.    Gordon testified that no one, including SOS, had caused traffic congestion

problems, and        that " everybody      parks   boats    on   the         of-way."
                                                                       right -            1 VRP at 177. Two customers


testified that SR 106 regularly had numerous boats, delivery trucks, and other vehicles parked on

the shoulder.



          Steven testified that he stored boats on his property behind his shop or in his carports,

rather   than   on   SR 106.       Gordon testified that he knew of no traffic safety problems caused by

SOS, and that Steven took safety precautions when moving boats. Many of SOS' s customers

confirmed that Steven was highly safety conscious, testifying that SOS never caused traffic

problems, and had procedures to quickly move boats off of SR 106 so as to ensure that SOS was

never overwhelmed with boats.




                                                                  14
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


         Both Krueger and Moore testified that SOS' s customers and delivery trucks used the SR

106         of -
      right -  way,     potentially      impeding    traffic   and    causing safety   concerns.   However, the trial


court resolved this conflict in favor of the Loves and we defer to that decision. City of University

Place, 144 Wash. 2d        at   652.   Substantial evidence supports the trial court' s findings regarding

SOS' s traffic impacts.


                                                   III. NUISANCE IN FACT


          The Moores next argue that the trial court' s factual findings fail to support the conclusion

that.SOS was not a nuisance in fact. We disagree.


          We review the trial court' s conclusions of law de novo to see if the findings of fact

support   them. Bingham' v. Lechner, 111 Wn.                   App.    118, 127, 45 P.3d 562 ( 2002). When the trial


court' s findings are susceptible of two constructions, one that supports the conclusions of law

and one that   does     not, "   the findings of fact must be construed in a manner which will support the


trial court' s conclusions of       law." Lincoln Shiloh Assoc., Ltd. v. Mukilteo Water Dist., 45 Wn.


App. 123, 131, 724 P.2d 1083 ( 1986).

RCW 7. 48. 120 defines nuisance in Washington, and provides:


          Nuisance consists in unlawfully doing an act, or omitting to perform a duty,
          which act or omission either annoys, injures or endangers the comfort, repose,
          health   or    safety     of   others,decency, or unlawfully interferes with,
                                                    offends

          obstructs or tends to obstruct, or render dangerous for passage, any lake or
          navigable river, bay, stream, canal or basin, or any public park, square, street or
          highway; or in any way renders other persons insecure in life, or in the use of
          property.


          A nuisance in fact exists if one owner' s use of land unreasonably interferes with

another' s use and enjoyment of the other' s own land. Tiegs v. Watts, 135 Wash. 2d 1, 13, 954 P.2d
877 ( 1998).    A trial court determines reasonableness by balancing the rights, interests, and



                                                                 15
No. 41 557 -7 -II
Consolidated with No. 44377 -5 -II


convenience of      the   parties.   Jones   v.   Rumford, 64 Wash. 2d 559, 563, 392 P.2d 808 ( 1964).   Such


balancing requires consideration of the social utility of the defendant' s conduct, the gravity of

the harm to the plaintiff, and the character of the neighborhood in which the activity is located.

Highline School Dist. No. 401 v. Port ofSeattle, 87 Wash. 2d 6, 17 -18 n.7, 548 P.2d 1085 ( 1976).

This is an objective analysis based on the standards of a " person of ordinary and normal

sensibilities. ".   Riblet v. Ideal Cement Co., 57 Wash. 2d 619, 622, 358 P.2d 975 ( 1961).

        Here, the trial court concluded that, on balance, SOS' s operations did not create an

unreasonable interference with the Moores' use and enjoyment of their land. It is clear from the

findings that the trial court reached this conclusion after balancing the parties' rights, interests,

and conveniences. In addition, the trial court also found that the Moores' land suffered no injury

or loss of value.


         The trial court supported its conclusion that the noise did not constitute an unreasonable


interference by finding that the noise SOS produced was limited in duration and volume,

comparable to that of the Kruegers' own leaf blower, and less than the SR 106 noise. The trial

court also found that much of Moore' s testimony as to the noise lacked credibility.

         The trial court supported its conclusion that SOS' s smoke production was not


unreasonable by finding that SOS' s shop was clean, Steven had not intentionally produced

significant smoke in conducting SOS' s operations since 2000, and other sources of smoke

existed in the area. The trial court supported its conclusion that SOS' s impact on traffic was not

unreasonable by finding that Steven placed great importance on traffic safety, took work only by

appointment, and blocked SR 106 for a very limited amount of time, not inconsistent with




                                                             16
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II

                                9
regular usage of      SR 106.       Finally, the trial court supported its legal conclusion that no aspect of

SOS' s operation constituted an unreasonable interference with the Moores' land on balance by

finding that SOS' s operations bothered none of the neighbors besides the Moores.

        The Moores cite Davis v. Taylor, 132 Wash. App. 515, 132 P.3d 783 ( 2006) for the

proposition that courts are obligated to consider the impact on the complaining party' s property.

But Davis addressed whether a farm was protected under right - -farm laws and did not
                                                             to

announce     the   rule   the Moores    claim. 132 Wash. App. at 519 -23..

        The Moores also cite Riblet v. Spokane -Portland Cement Co., 45 Wash. 2d 346, 274 P.2d
574 ( 1954) for the principle that the trial court must base its nuisance in fact conclusion upon the


impacts to a particular plaintiff' s property, without considering whether the alleged nuisance

bothers others in the community. This argument inaccurately interprets Riblet. Riblet held that

the trial court should consider intangible harms in addition to tangible harms, but never

suggested that the trial court should measure losses subjectively based on a plaintiff' s unique

sensibilities. See 45 Wash. 2d at 354 -55.


        The Moores also cite Payne v. Johnson, 20 Wash. 2d 24, 145 P.2d 552 ( 1944) for the


proposition that the trial court must judge a nuisance in fact solely on the impacts to a plaintiff' s

property   without        considering   whether such   impacts   are unreasonable.   But Payne held, " Whether




9 The Moores cite Park v. Stolzheise, 24 Wash. 2d 781, 167 P.2d 412 ( 1946) for the proposition that
so long as the Moores showed subjective fear due to traffic safety concerns, they have
demonstrated a nuisance in fact. But Park dealt with the fear of an entire 1940' s residential
community regarding the potential opening of a mental institution within that community. 24
Wash. 2d   at   797 -98.      The Court held that where an entire residential community shared a strong
common fear of a proposed land use, the community' s fear was per se reasonable, regardless of
whether science justified the fear. 24 Wash. 2d at 797 -98, 800. Thus, Park is distinguishable.




                                                           17
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


appellant' s particular use of his property constitutes a nuisance presents the question whether the

use   to   which    the property   is   put   is   reasonable or unreasonable." 20 Wash. 2d at 29.


            We hold that the findings of fact support the trial court' s conclusion that the Moores did


not establish that SOS was a nuisance in fact.


                                                      IV. NUISANCE PER SE


            The Moores argue that the trial court erred in ( 1) concluding that LUPA' s 21 day statute

of limitations barred the Moores' nuisance per se claim and ( 2) concluding that the Moores'
                                                                                                               10
claim      for   nuisance per se   fails   even     if SOS   operated   in   violation of   law. We   agree.




            A.        Improper Application ofLUPA

            The Moores argue that the trial court erred in ruling that because the nuisance per se

claim would require the trial court to overturn a county determination that SOS could-operate,

LUPA' s 21 day statute of limitations bars the Moores' nuisance per se claim. We agree with the

Moores.


            We review questions of statutory interpretation de novo. Manna Funding, LLC v. Kittitas

County,      173 Wn.     App.   879, 890, 295 P.3d 1197 ( 2013), review denied, 178 Wash. 2d 1007 ( 2013).




10 The Loves argue that the Moores did not plead nuisance per se in their complaint, and thus this
court should not consider the issue. However, the Moores pleaded in their complaint that SOS
built significant projects and operated its business without the required permits under the SMA.
These pleadings put the Loves on notice that nuisance per se was at issue, and thus adequately
pleaded the issue. See FutureSelect Portfolio Management, Inc. v. Tremont Group Holdings,
Inc., 175 Wash. App. 840, 865 -66, 309 P.3d 555 ( 2013); Jones Associates, Inc. v. Eastside,
Properties, Inc., 41 Wash. App. 462, 466 n. 3, 704 P.2d 681 ( 1985); State v. Adams, 107 Wash. 2d
611, 620, 732 P.2d 149 ( 1987) ( Pleadings must give adequate notice; if complaint states facts
entitling plaintiff to relief it is immaterial what name the action is called).



                                                                 HE
No. 41557 -7 -II
Consolidated with No. 44377 -5 - II

                                                                                                                           11
LUPA is the only          method of judicial review              for " land   use   decisions." RCW 36. 70C. 030.


LUPA' s RCW 36. 70C. 020( 2)                12 defines " land use decisions" as follows:

           Land use decision" means a final determination by a local jurisdiction' s body or officer
          with the highest level of authority to make the determination, including those with
          authority to hear appeals ....
                                                                                                    13
          LUPA has        a   21    day   statute of   limitations    on   bringing     a claim.         RCW 36. 700.040( 3).


LUPA' s statute of limitations will bar a plaintiff' s nuisance claims where such claims require


attacking the validity of a local government' s land use decision. Asche v. Bloomquist, 132 Wn.

App. 784, 801, 133 P.3d 475 ( 2006).

          In this case, the trial court ruled that LUPA bars the Moores' claim because Mason


County' s Case Activity Listing resolved a complaint filed against SOS, stating that SOS could

continue     to   operate at    its location    as a " cottage      industry."        Ex. 7. The trial court ruled that in


order to prevail in showing illegality without violating LUPA, the Moores would have to have




     Former RCW 36. 70C. 030 ( 2003),                 amended      by LAWS of         2010, 1st Spec. Sess.,     ch.   7, § 38. The
amendments have no effect on this case.

12
     Former RCW 36. 70C. 020 ( 1995),                  amended     by   LAWS     of   2010,   ch.   59, § 1; LAWS of 2009, ch.
419, § 1.    The amendments have no effect on this case.

13
     LUPA explicitly          exempts      from its    reach "[   1] and use decisions of a local jurisdiction that are
subject     to    by . . .
                 review                the shorelines           RCW 36. 70C. 030. The
                                                           hearings board. . ."
Shorelines Hearings Board reviews appeals from " any person aggrieved by the granting,'
denying, or rescinding of a permit on shorelines of the state." Former RCW 90. 58. 180( l).
 2003), amended by LAWS of 2011, ch. 277, § 4; LAWS of 2010, ch. 210, § 37. However, this

does not apply to this case, because the Shorelines Hearings Board cannot review a local
government' s       determination that          a permit    is    not required.       Toandos Peninsula Assn v. Jefferson
County,      32 Wn.    App.        473, 485, 648 P.2d 448 ( 1982).           Here Mason County allowed SOS to
operate without a permit as a " cottage                 industry."      Ex. 7.




                                                                     19
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


produced an order declaring improper a Mason County interpretive decision relating to the

Loves' use of their land.


       The trial court erred as a matter of law in ruling that LUPA precludes the Moores' claims

for three reasons. First, the Case Activity Listing was the result of a low -
                                                                            level case study

summarily dismissing a complaint. This does not constitute a land use decision as defined by

LUPA, because Mason County was not determining whether SOS could legally continue to

operate on the Loves' property without further permits. Rather, it was summarily dismissing a

complaint for lack of evidence.


        Second, even if we assume that the Mason County Case Activity Listing constituted a

final land use decision regarding whether SOS is a cottage industry, this decision did not impact

the Moores'    claim —  whether SOS is operating without a shoreline conditional use permit.

Mason County requires cottage industries to obtain conditional use permits, and thus whether

SOS is a " cottage industry" does, not resolve the legality of the Loves' commercial use of their
                                                     14
property for SOS. MCC 17. 03. 021; 17. 50. 040.           Third, the Moores raised additional arguments


as to why SOS' s operations constitute nuisance per se that do not involve any permitting

decision. For example, the Moores argue that SOS violated the Mason County noise ordinance,

chapter 9. 36 MCC, and violated the WSDOT' s regulations. Mason County' s Case Activity




14 Mason County Code' s Shoreline Management Master Program states in the definitions section
that cottage industries must obtain a conditional use permit. MCC 17. 50. 040. The broader
development rules section of the Mason County Code requires a cottage industry to obtain a
conditional use permit unless it can meet seven requirements, including that the cottage industry
uses "[ n] o equipment or process . . .   which creates noise, vibration, glare, fumes, odors, or
electrical   interference detectable to the   normal senses   off the property." MCC 17. 03. 021( 6)
 emphasis added).




                                                     20
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


Listing did not discuss, and, thus cannot constitute a land use decision on, these issues. Thus, the

trial court erred in asserting that LUPA bars the Moores' nuisance per se claim.

       B.         Improper Reasonableness Balancing

       The Moores argue that the trial court erred in ruling that because SOS' s interference with

the Moores' land was not unreasonable, their nuisance per se claim must fail. We agree with the

           15
Moores.


        We review interpretations of law de novo. Freedom Foundation v. Wash. State Dept. of

Transp.,   Div. of Wash. State Ferries, 168 Wn.      App.     278, 286, 276 P.3d 341 ( 2012). Whereas


nuisance in fact requires the trial court to balance the parties'- interests to determine the

reasonableness of the defendants' conduct, a claim for nuisance per se does not require such


balancing. " When the conditions giving rise to a nuisance are also a violation of statutory

prohibition, those conditions constitute a nuisance per se, and the issue of the reasonableness of

the defendant' s conduct and the weighing of the relative interests of the plaintiff and defendant is

precluded because the Legislature has, in effect, already struck the balance in favor of the

innocent party." Tiegs      v.   Boise Cascade   Corp., 83 Wash. App. 411, 418, 922 P.2d 115 ( 1996)

 quoting Branch v. W. Petroleum, Inc., 657 P.2d 267, 276 ( Utah 1982)).

        This gives nuisance per se the character of strict liability. Tiegs, 83 Wash. App. at 418.

However, the unlawful conduct must still interfere with a plaintiff' s use and enjoyment of his or

her land in     some   way for   a nuisance per se claim   to lie.   Tiegs, 83 Wash. App. at 418; see also


is The Moores also argue that the trial court erred in interpreting the SMA to abolish a common
law right of nuisance. However, the trial court did not interpret the statute in such a way. The
trial court said that the Moores' nuisance per se claim fails because SOS' s interference with their
land is not, on balance, unreasonable. The trial court then added as an unrelated aside that the
Moores could have received a damages remedy under the SMA if they had proven any damages.

                                                       21
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


Motor Car Dealers Assoc. of Seattle           v.   Fred S. Haines Co., 128 Wash. 267, 273 -74, 222 P. 611


 1924) ( business competitor of car dealer could not establish nuisance per se where the defendant


operated on Sunday in violation of law, because not a nuisance at all times, and because no

negative    impacts to the   plaintiff' s use of   property    whatsoever).    However, establishing any

interference of a plaintiff' s use and enjoyment of property caused by acts violating a law satisfies

nuisance per se, regardless of      the interference'      s reasonableness.    Tiegs, 83 Wash. App. at 418.

         The trial court stated in its findings that SOS, on balance, did not have an unreasonable

impact on the Moores' use and enjoyment of their land. However, it also found that SOS

impacted the Moores' land. Thus the trial court found that SOS interfered with the Moores' use

and enjoyment of their land to some degree, just not an unreasonable degree.

         But after ruling that SOS' s business had some impact on the Moores' use and enjoyment

of their land, the trial court ruled that the Moores' nuisance per se claim failed, and that


  w]hether or not Mr. Love is operating in violation of the SMA, other Mason County or

Washington State     regulations or permits would not change              the result."   CP at 242. This is


because the trial court determined that nuisance per se requires establishing that the violations

lead to a use of land which " injures the plaintiffs' properties or unreasonably interferes with

their   enjoyment of   their   properties."   CP    at   242 ( emphasis   added).   For this reason, the trial court


rejected the Moores' claim, stating that the Loves' use of their property for SOS was " not, on

balance, found to be unreasonable considering the rights, interests and conveniences of the

parties."    CP at 242.


          In finding that the Moores' nuisance per se claim failed, the trial court misinterpreted the

law, by applying a reasonableness balancing test to a nuisance per se claim. This is in direct


                                                             22
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


conflict with the law and, thus, constituted reversible error. We hold that the trial court erred in


conducting reasonableness balancing when analyzing the Moores' nuisance per se claim.

C.       New Trial on Nuisance Per Se


         We remand on the limited issue of nuisance per se. RAP 12. 2 allows us to " take any

other action as the merits of the case and the interest ofjustice may require" when deciding a

case. An appellate court may affirm some issues, while remanding others. See In re Yakima

River Drainage Basin, 177 Wash. 2d 299, 350, 296 P.3d 835 ( 2013).                  This can serve as an effective


way to   bring   a   long   and complex   land   use adjudication " one   step   closer   to   finality."   See Yakima


River Drainage Basin, 177 Wash. 2d at 350.


         Thus we hold that the trial court committed a reversible error of law, and that we may, in

instructing the trial court, take any action as the interests of justice require. RAP 12. 2. In this

case, because the trial court erroneously interpreted the law, the trial court never reached the

question of whether SOS had proper permitting. For this reason, justice would be served if we

remanded this case for a new trial on nuisance per se, to allow the trial court to fully address and

determine SOS' s permitting status, and to determine whether that permitting status violated the

law. Thus we remand for trial on the issue of nuisance per se.




                                                          23
No. 41557 -7 -I1
Consolidated with No. 44377 -5 -II


        We remand the issue to the trial court for a new trial where both sides may produce

evidence of SOS' s permitting status, which the trial court can use in making a new determination
                                                                           16
based   upon   the   correct   legal   standard   for   nuisance per se.




                                           V. ATTORNEY FEES AT TRIAL


         Finally, the Moores argue that the trial court erred in granting the Loves attorney fees,

arguing a number of theories. We hold that ( 1) the Loves are entitled to attorney fees under

RCW 90. 58. 230 because they            prevailed on      the Shoreline Management Act   claim, ( 2)   the trial


court did not need to make a finding of bad faith to award attorney fees under the SMA, but (3)

the trial court impermissibly failed to segregate the fees. We reverse the attorney fee award,

because the trial court improperly segregated the fees of the Loves' trial counsel Finlay, and then

remand for a recalculation of fees consistent with our opinion.


A.       Applicability of the SAM s Attorney Fee Provision

         The Moores argue that the trial court had no lawful basis for awarding attorney fees

under the SMA' s attorney fee provision. RCW 90. 58. 230. The Moores contend that the SMA

did not make attorney fees available because the Moores did not make a claim under the SMA.


16 The Loves argue that this court should dismiss the Moores' nuisance per se claim because the
Moores failed to prove whether or not SOS had proper permits, citing Gill v. LDI, 19 F. Supp. 2d
1188 ( W.D. Wash. 1998) as persuasive authority. However, in Gill the federal court held in
defendant' s favor on a dispute offact (regarding whether or not defendant was in compliance
with a permit), because plaintiff was the moving party on summary judgment. 19 F. Supp. 2d at

 1191 -92, 1199 -1200.


        Unlike Gill, which dealt with factual disputes on summary judgment, this case concerns a
trial court' s erroneous legal conclusion regarding nuisance per se following a bench trial. We
review this erroneous conclusion of law de novo. Because the trial court' s erroneous conclusion
of law led it to refrain from making a factual finding as to whether or not SOS had proper
permitting, remand is the appropriate remedy so as to resolve the factual dispute.


                                                               Im
No. 41557 -7 -II
Consolidated with No. 44377 -5 - II


The Moores argue that they abandoned all damages claims during trial, meaning that they could

not have possibly had a claim under the SMA, given that the SMA limits private parties' relief to

damages. Thus the Moores argue that the Loves did not " prevail" on an SMA claim, and cannot

collect   attorney fees      under   the SMA.    See Br.   of   Appellants      at   45.   We disagree.


          Whether a legal basis to award attorney fees exists is a legal issue reviewed de novo.

Unifund CCR Partners           v.   Sunde, 163 Wn.      App.    473, 484, 260 P.3d 915 ( 2011).           RCW


90. 58. 230, part of the SMA, provides:


          Private persons shall have the right to bring suit for damages under this section on
          their   own   behalf      and on   the behalf   of all persons       similarly    situated. . . . [   t] he

          court in its discretion may award attorney' s fees and costs of the suit to the
          prevailing party.


          Private citizens may sue for damages under the SMA, but may not sue for
          injunctive    or   declaratory     relief.   Hedlund v. White, 67 Wash. App. 409, 414, 836
P.2d 250 ( 1992).


          In this case, the Moores explicitly pleaded a claim for damages under the SMA in their

complaint.        At closing   argument,     the Moores    stated, "   While the plaintiffs are not necessarily

seeking damages, damages are allowed both under the nuisance statute and state ` Shoreline

Management Act'         and should      be   considered   by   the   court."    CP at 160.


          The Moores argue that when making the determination of whether the Moores made a

claim for damages, the trial court should have limited itself to considering only admitted

evidence. Thus, the Moores argue that the trial court should have disregarded the Moores'


closing argument (because closing arguments are not evidence) and should have instead focused

on the testimonies of Moore and Krueger, both of whom testified that they wanted only to

prevent SOS from operating.




                                                                25
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


         However, the Moores cite no authority suggesting that a trial court may consider admitted

evidence only when determining whether a party made a claim. Nor do they cite any authority

that a party may abandon a claim via witness testimony, or that such an abandonment would be

effective in the face of a subsequent request at closing argument that the trial court considers the

claim. We hold that the record reflects no abandonment of the SMA claim and that the SMA


authorizes attorney fees in this case.

B.       RCW 90.58.230' s Attorney Fee Provision

         The Moores argue that the trial court violated RCW 90. 58. 230, because it allows the trial


court to impose attorney fee awards only against a party who has litigated in bad faith. The

Loves argue that the statute allows the trial court discretionary imposition of attorney fees

against parties,   irrespective      of   bad faith. II Br.   of   Respondents      at   13.   We agree with the

         17
Loves.


         We review questions of statutory interpretation de novo. Manna Funding, LLC, 173 Wn.

App. at 890. RCW 90. 58. 230 states that the trial court " in its discretion may award attorney' s

fees   and costs of   the   suit   to the prevailing party."       The trial court may award attorney fees to

either the plaintiff or the defendant. Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801,

823, 828 P.2d 549 ( 1992).




17 The Moores also argue that the trial court abused its discretion by granting attorney fees
because the fee award was " an undue deterrent, punishing Appellants' use of the courts to raise
legitimate    concerns when government             defaults   on    its   responsibilities."    Br. of Appellant at 46 -47.
But the Moores cite no law to support this argument in their original briefs, and did not add any
support in their supplemental briefs. Thus we do not consider it. See Escude, 117 Wash. App. at
 190 n.4.



                                                              Rol
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


          The Moores cite two cases for the proposition that RCW 90. 58. 230 limits the trial court


to awarding fees against parties who have engaged in malicious conduct or made frivolous

claims.    Cowiche Canyon Conservancy, 118 Wash. 2d at 823 -24; Hunt v. Anderson, 30 Wash. App.
437, 443, 635 P.2d 156 ( 1981).       However, both cases affirm the discretionary rulings by a trial

court on attorney fees, and support the proposition that the trial court has discretion on whether

to impose fees, overturned only for abuse of discretion. Cowiche Canyon Conservancy, 118
Wash. 2d     at   825; Hunt, 30 Wn.   App.     at   443. Thus we hold that RCW 90. 58. 230 does not require


the trial court to make a finding of bad faith prior to awarding attorney fees in its discretion.

C.        Segregation ofFees

          The Moores further argue that the trial court erred by awarding attorney fees to Finlay,

incurred defending the Loves in district court in a criminal case. We agree.

          The trial court' s attorney fee award will not be overturned absent a manifest abuse of

discretion. Fisher Props., Inc.       v.         Mayfair, Inc., 115 Wash. 2d 364, 375, 798 P.2d 799
                                           Arden -


 1990).    A trial court abuses its discretion if its decision is manifestly unreasonable or based on

untenable grounds.      Mayer   v.   Sto Indus., Inc., 156 Wash. 2d 677, 684, 132 P.3d 115 ( 2006).


          A trial court must ordinarily segregate claims for which attorney fees are available from

those for which fees are not available. Dice v. City ofMontesano, 131 Wash. App. 675, 690, 128
P.3d 1253 ( 2006).    However, a trial court need not segregate fees for claims that it finds so

related that segregation is not reasonable. Dice, 131 Wash. App. at 690. A trial court need not

segregate fees where the claims all relate to the same fact pattern, but provide different bases for

recovery. Manna Funding, LLC, 173 Wash. App. at 901.




                                                           27
No. 41557 -7 -II
Consolidated with No. 44377 -5 - II


          Of the trial   court' s   attorney fee   award of $28,   907. 44 to the Loves, $ 16, 812. 50 went to

          l8
Finlay.        This $ 16, 812. 50   included fees that Finlay accrued by defending the Loves in a district

court criminal case regarding their dock and jet ski float. The Moores had complained about the

dock and jet ski float on June 5, 2007, almost one year after filing their lawsuit against the Loves

on June 23, 2006. Finlay stated by declaration that he charged $2, 000 for this district court

criminal case. Finlay stated not only that the Kruegers instigated the district court criminal case

through their complaint, but also that he used the legal research from the district court case to

defend the Loves against the Moores' civil suit.


          The trial court concluded that the time Finlay spent on the district court criminal case was

too integrated with the litigation against the Moores for separation. The trial court did this

because Finlay used much of the research done in defending the criminal complaint in the case

against the Moores, and because the compliant occurred after the litigation with the Moores

began.


           It is well settled that courts may decline to segregate fees for unsuccessful claims when

such claims are too intertwined to reasonably separate. Dice, 131 Wash. App. at 690. However,

no authority states that courts may combine the fees for separate cases in separate courts on this

basis.




 18
      When the trial court reduced the attorney fee award from $36, 034. 69 to $28, 907.44, it took the
 difference out of Eisenhower and Carlson, PLLC' s fees, and did not reduce the amount awarded
to Finlay. In its amendment to the attorney fee award, the trial court maintained that it had no
 obligation to segregate the fees Finlay incurred. The trial court ruled that it need not segregate
 attorney fees where the claims are too integrated to properly segregate them.


                                                             3
No. 41557 -7 -II
Consolidated with No. 44377 -5 - II


         Although the district court case may have concerned the same legal issues as the Moores'

nuisance suit and shared background research, this is not sufficient to justify merging a criminal

case in district court with a civil case in superior court. Moreover, Finlay himself segregated the

billing for the district court case. Finlay stated by declaration that he billed the Loves a $2,000

flat fee for the district court case, while he billed a $ 5, 000 flat fee for the Moores' civil suit.

Furthermore, one case focused on the Loves' dock and jet ski float, whereas the other case

focused    on   the   operation of   SOS.   Thus, not only could the trial court have segregated the cases,

the Loves' attorney Finlay had already segregated them. The trial court abused its discretion by

granting the Loves attorney fees for the district court case. We reverse the award of attorney fees

for the district court case.


                                        ATTORNEY FEES ON APPEAL


          The Loves request attorney fees on appeal under the SMA' s RCW 90. 58. 230. See RAP

18. 1.   The Loves argue that RCW 90. 58. 230 authorizes such fees. However, the Loves do not

prevail on appeal based on any violation of the SMA, because the Moores did not appeal the

SMA issue. Thus the Loves are not entitled to attorney fees on appeal under RCW 90. 58. 230.

See Juanita Bay Valley Cmty. Assn v. City ofKirkland, 9 Wash. App. 59, 86 -87, 510 P.2d 1140

 1973) (   SMA does not authorize attorney fees to a plaintiff that did not prevail on his SMA

claim, even though he prevailed on a related claim in the same case.




                                                         29
No. 41557 -7 -II
Consolidated with No. 44377 -5 -II


        We affirm the trial court as to all issues except nuisance per se and attorney fees. We

remand the issue of nuisance per se to the trial court for a new trial. We reverse the attorney fee

award as to the fees for the district court case and remand for a recalculation of fees consistent

with this opinion.



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040 it is so ordered.




                                                                    Worswick, C. J.
We concur:




                                                  30